DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 5/10/2022 has been entered. Claims 1, 5, 7, 11, 14, 18, 19, 23 are amended. Claims 1-2, 5, 7-8, 11, 13-15, 18-23 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 7, 13, 14, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leica (US 2013/0314214), and further in view of Heo (US 2014/0027506), Chen (US 2013/0344804) and NFC Forum Type 2 (Tag Operation Specification) and NFC Forum Type 3 (Tag Operation Specification).
Regarding claims 1, 7, 14, 19, Leica discloses a tag identification method, controller and apparatus, comprising:
determining, by a NFC controller, a format of a tag, wherein the format of the tag indicates whether the tag is an NFC data exchange format tag (At 1204, information regarding the tag 850, such as one or more identifiers indicating types associated with the tag 850 and/or content data stored thereon, may be discerned (i.e., determined) by one or more processors 8180, 8132a, 8158, etc., as for example by parsing (i.e., by reviewing the payload information associated with the data) records R1, R2, etc. of the data set 310, according to a protocol such as the aforementioned NDEF format, Para. 119; payload may be NFC-specific data types, Para. 35),
	determining, by the NFC controller in response to the format of the tag being the NDEF tag, a type of the tag, wherein the type of the tag comprises a Type 1 NDEF tag, a Type 2 NDEF tag, a Type 3 NDEF tag, or a Type 4 NDEF tag (Para. 27);
performing, by the NFC controller, NDEF detection on the tag according to the type of the tag (Para. 120).
 Leica fails to specifically disclose sending, by the NFC controller, a notification message to a device host when the NDEF detection indicates a presence of an NDEF message in the tag, wherein the notification message comprises the presence of the NDEF message in the tag; receiving, by the NFC controller, a read/write command from the device host; converting, by the NFC controller, the read/write command into an NDEF read/write command; and performing, by the NFC controller, data reading/writing on the tag according to the NDEF read/write command.
Heo teaches a tag identification method, controller and apparatus, comprising: 
determining, by a Near Field Communication (NFC) controller, a type of a tag (via sensor 210 in user terminal to determine smart card 100 as NFC tag,  Para. 84, 36 and Abstract); performing, by the NFC controller, NFC data exchange format (NDEF) detection on the tag according to the type of the tag (via smart card stores NDEF information for detection, Para. 16, 36-40 and 53); sending, by the NFC controller, a notification message to a device host when the NDEF detection indicates a presence of an NDEF message in the tag, wherein the notification message comprises the presence of the NDEF message in the tag (via user terminal 200 may process the obtained tag content information in connection with NFC tag processing server 400 to perform operation associated with tag content information, Para. 16, 36, 41, 44 and 54-55); receiving, by the NFC controller, a read/write command from the device host; converting, by the NFC controller, the read/write command into an NDEF read/write command; and performing, by the NFC controller, data reading/writing on the tag according to the NDEF read/write command (via user terminal 200 may update tag content information stored in multifunction smart card 100 based on the obtained tag content information from server 400, Para. 41).
From the teachings of Heo, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leica to include sending, by the NFC controller, a notification message to a device host when the NDEF detection indicates a presence of an NDEF message in the tag, wherein the notification message comprises the presence of the NDEF message in the tag; receiving, by the NFC controller, a read/write command from the device host; converting, by the NFC controller, the read/write command into an NDEF read/write command; and performing, by the NFC controller, data reading/writing on the tag according to the NDEF read/write command in order to allow remote reading and/or writing of NFC tags, thereby improve ease of commerce of NFC tags.
Leica and Heo fails to disclose receiving, by the NFC controller via an NDEF radio frequency interface, the read/write command sent by the device host.
Chen teaches that NFC communication devices can be configured to communicate with another NFC communication device in close proximity using NFC radio frequency interface to allow communications with a remote host (NFC capable device 810y may be engaged in peer-to-peer communication with NFC capable device 810x while communicating with baseband access 430, see Para. 35, 46; and Figs 4 and 9).
	From the teachings of Chen, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Leica and Heo to include receiving, by the NFC controller via an NDEF radio frequency interface, the read/write command sent by the device host in order to communicate with the host through peer to peer communications, thereby provide more ways to communicate with the host if the host cannot be directly communicated with.
	The combination of Leica, Heo and Chen fail to specifically disclose the performing, by the NFC controller, NDEF detection on the tag according to the type of the tag by: 
performing, by the NFC controller, the NDEF detection on the tag according to a capability container (CC) in the tag when the tag comprises the Type 2 NDEF tag; and
	performing, by the NFC controller, the NDEF detection on the tag according to System Code in the tag when the type of the tag is Type 3 NDEF tag.
NFC Forum Type 2 defines the static memory structure of Type 2 tag to include Capability Container (see section 2.1.3).
NFC Forum Type 3 includes System Definition information consists of the System Code (see section 2.3.2).
According to KSR guidelines, combining known prior art elements to produce predictable results is considered obvious to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leica, Heo and Chen to include performing, by the NFC controller, the NDEF detection on the tag according to a capability container (CC) in the tag when the tag comprises the Type 2 NDEF tag; and performing, by the NFC controller, the NDEF detection on the tag according to System Code in the tag when the type of the tag is Type 3 NDEF tag in order to easily identify tag type and allow proper communication with the tags based on the tag types identified.
	Regarding claim 13, Leica discloses the tag identification apparatus is a terminal (Terminal 810, Fig. 4 and 8).
	Regarding claim 20, Heo discloses the device host comprises a central processing unit (via server 400 includes inherent processor to process communications from user terminal 200, Para. 33).
	Regarding claims 21-23, Leica teaches that a tag can be a blank tag (tag 850 is blank, Para. 45).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leica, Heo and Chen to include determining, by the NFC controller, that a second tag does not indicate a presence of an NDEF message in the second tag; and sending by the NFC controller, a second notification message to the device host when the second tag does not indicate the presence of the NDEF message in the second tag, wherein the second notification message indicates that the second tag does not comprise the NDEF message in order to provide an indication when a blank tag is read.
Claim 2, 8 and 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Leica, Heo, Chen, NFC Forum Types 2 and 3, and further in view of NFC Forum Type 1 (Tag Operation Specification).
Regarding claim 2, 8, 15, Leica, Heo, Chen and NFC Forums 2 and 3 fail to specifically disclose performing, by the NFC controller, the NDEF detection on the tag according to the type of the tag comprises performing, by the NFC controller, the NDEF detection on the tag according to header read-only memory HR0 in the tag when the tag comprises the Type 1 NDEF tag.
NFC Forum Type 1 defines the static memory map of Type 1 tag in Fig. 1 with HR0=11h (see section 2.2.1 Memory Map and Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leica, Heo, Chen and NFC Forums 2 and 3 to include wherein the performing, by the NFC controller, the NDEF detection on the tag according to the type of the tag comprises: when the type of the tag is Type 1, performing, by the NFC controller, the NDEF detection on the tag according to header read-only memory HR0 in the tag in order to easily identify tag type and allow proper communication with the tags based on the tag types identified.
Claim 5, 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leica, Heo, Chen, NFC Forum Types 2 and 3, and further in view of NFC Forum Type 4 (Tag Operation Specification).
Regarding claim 5, 11, 18, Leica, Heo, Chen, Forums 2 and 3 fail to disclose performing, by the NFC controller, the NDEF detection on the tag according to the type of the tag comprises performing, by the NFC controller, the NDEF detection on the tag according to a file identifier of a capability container (CC) file in the tag when the tag comprises they Type 4 NDEF tag. 
NFC Forum Type 4 includes Capability Container Select Procedure (see section 5.4.3)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Leica, Heo, Chen and Forums 2 and 3 to include performing, by the NFC controller, the NDEF detection on the tag according to the type of the tag comprises: when the type of the tag is Type 4, performing, by the NFC controller, the NDEF detection on the tag according to a file identifier of a capability container (CC) file in the tag in order to easily identify tag type and allow proper communication with the tags based on the tag types identified.
Response to Arguments
Applicant's arguments filed 5/10/2022 have been fully considered but they are not persuasive.
Applicant argues in page 13 Leica teaches that the type of tag is determined by reviewing payload information or parsing records but does not teach NDEF detection on the tag according to a Capability Container or System Code. Leica teaches that payload information reviewed may be NFC-specific data types (Payload type can for example indicate the kind of data being carried in the payload of that record. Such information may, for example, be used to guide interpretation and/or other processing of the payload at the discretion of the controlling application(s). The payload identifier, which in many embodiments is an optional field, may allow applications to identify the payload carried within a given record. The payload itself may be of one of a variety of different types, including for example any one or more URLs, MIME media sets, and/or NFC-specific data type (s). By way of example, for NFC-specific data types payload contents may be defined in one or more RTD files, as discussed above, Para. 35). And the examiner further cited NFC Forum Types Specifications that teach use of Capability Container in Type 2 NDEF tag and System Code in Type 3 NDEF tag that are NFC-specific data types that can be reviewed by a NFC controller. Therefore, modifying Leica to include determining tag type based on Capability Container or System Code would have been obvious as Capability Container is included only in Type 2 and System Code is included only in type 3.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG HANG JIANG whose telephone number is (571)270-3024. The examiner can normally be reached Monday - Friday 9:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONG HANG JIANG/Primary Examiner, Art Unit 2689